IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
vs. Cr. No. 21-484 KG
DANIEL ARMANDO JIMENEZ,

Defendant.

MEMORANDUM OPINION AND ORDER

On April 2, 2021, a Grand Jury returned an Indictment against Defendant Daniel Jimenez
for one count of possession with intent to distribute methamphetamine and one count of
knowingly carrying a firearm in furtherance of a drug trafficking crime. (Doc. 17) at 1; (Doc.
18). On May 6, 2021, Mr. Jimenez filed the instant Motion to Suppress (Motion) (Doc. 23). The
Motion is now fully and timely briefed. See (Doc. 24, Response). On June 22, 2021, the Court
held an evidentiary hearing to assess the factual circumstances supporting Mr. Jimenez’s Motion.
(Doc. 34). Christopher Solis and Kristopher Jarvis represented the United States, and Amanda
Skinner represented Mr. Jimenez, who was present at the hearing. Jd. at 1. Las Cruces Police
Department (LCPD) Officer Jaime Aguilera testified on behalf of the United States. Jd. at 2-5.

At the close of the hearing, the Court took Mr. Jimenez’s Motion under advisement. Jd.
at 8. This written Order detailing the Court’s decision follows. After review of the parties’
briefs, the testimony, the evidence admitted at the hearing, oral argument by counsel, and the

controlling law, the Court denies Mr. Jimenez’s Motion to Suppress Evidence (Doc. 23).
I Factual Findings

On November 14, 2020, around 10:35 p.m., the LCPD received a report that a white
sedan was parked in the middle of an apartment complex parking lot at 1150 South Triviz Drive.
See Transcript of June 22, 2021, Motion Hearing at 13-14.! The caller reported that the car was
idling in a space not designated for parking with its brake lights “tapping on and off.” See Tr. at
14, 18. Dispatch further informed the responding officer that the vehicle had been in this
location for approximately thirty minutes. See Tr. at 14. LCPD Officer Jaime Aguilera
responded to the call. See Tr. 13; see also Gov. Ex. 1 at 00:00-01:05.

Officer Aguilera is familiar with this apartment complex for its high density of burglaries
and narcotics crime, classifying it as a “high-crime area” of the city. See Tr. at 12-13. In the
past, Officer Aguilera has been dispatched to this apartment complex for calls reporting domestic
disputes, automobile burglaries, suspicious activity, and drug overdoses. See Tr. at 12, 19. In
Officer Aguilera’s experience, automobile burglaries typically involve a “get-away vehicle” that
does not park in a designated parking space and remains “turned on,” to facilitate a quick exit
from the scene of the crime. See Tr. at 19.

When he arrived at 1150 South Triviz on the evening of November 14, 2020, Officer
Aguilera located a silver sedan parked in the middle of the parking lot, positioned diagonally.
See Tr. at 16; see also Gov. Ex. 1 at 01:05-01:20. The brake lights on the vehicle were not
illuminated but its engine was running. See Tr. at 16, 18; see also Gov. Ex. 1 at 01:10-01:25.
Officer Aguilera observed that the vehicle impeded traffic flow through the parking lot and was

not parked in a designated space. See Tr. at 16.

 

1. The Court’s citation to the hearing transcript refers to the court reporter’s original
unedited version. Any final transcript may contain slightly different page numbers.
Within view of the sedan, Officer Aguilera parked his patrol unit approximately fifty
yards away, in an adjacent parking lot. See Tr. at 14-15, 17; see also Gov. Ex. 1 at 00:00-01:00.
He did not activate his vehicle’s emergency lights or sirens. See Tr. at 15; see also Gov. Ex. | at
00:00-01:00. Officer Aguilera then approached the sedan on foot, outfitted in his patrol uniform
with his weapon holstered and his lapel camera turned on. See Tr. at 16, 19; see also Gov. Ex. 1
at 00:00-01:25. Officer Aguilera’s lapel camera captured the encounter. See (Doc. 32) (finding
no objection on Court’s review of lapel camera footage).

When he arrived at the vehicle’s driver-side window, Officer Aguilera saw Defendant
Daniel Jimenez in the driver’s seat. See Tr. at 16; see also Gov. Ex. 1 at 01:30. Officer Aguilera
shined his flashlight on the vehicle and saw Mr. Jimenez talking on his cellphone. See Tr. at 16-
17; see also Gov. Ex. 1 at 01:30. In his right hand, Officer Aguilera observed Mr. Jimenez
holding a small knotted bag, roughly the size of a golf ball, containing a white powdery
substance. See Tr. at 16-17, 20; see also Gov. Ex. 1 at 01:30-01:36. Based on his training and
experience, Officer Aguilera recognized the substance as methamphetamine. See Tr. at 16-17,
20-21. In support of this conclusion, Officer Aguilera reasoned that the packaging and crystal-
like appearance of the substance were characteristic of methamphetamine. See Tr. at 20-21.
Officer Aguilera also recognized the volume of the suspected narcotics as consistent with
distribution, rather than an amount possessed for personal use. See Tr. at 21.

Shortly after he arrived at the driver-side window, Mr. Jimenez noticed Officer Aguilera
and quickly concealed the bag of suspected methamphetamine. See Tr. at 17-18, 22-23; see also
Gov. Ex. 1 at 01:30-01:36. Once the bag was out of sight, Mr. Jimenez rolled down his window.
See Tr. at 22; see also Gov. Ex. | at 01:36-01:40. Officer Aguilera asked Mr. Jimenez to step

out of the car and explained that a caller reported a suspicious vehicle idling in the parking lot for
thirty minutes. See Tr. at 14-23; see also Gov. Ex. 1 at 00:00-02:16. While Officer Aguilera
was speaking, Mr. Jimenez continued talking on his cellphone. See Tr. at 14-23; see also Gov.
Ex. 1 at 00:00-02:38.

Officer Aguilera then asked Mr. Jimenez a second time to exit his vehicle. See Tr. at 22;
see also Gov. Ex. 1 at 00:00-02:38. In response, Mr. Jimenez continued to talk on his cellphone,
rolled up his window, and cracked open the driver-side door. See Gov. Ex. 1 at 02:38-04:57.
Officer Aguilera put his hand on the door to open it further and again requested that Mr. Jimenez
exit the vehicle. See id. In addition, Officer Aguilera explained that he had been dispatched to
this area before to investigate automobile burglaries. See Tr. at 14-23; see also Gov. Ex. | at
00:00-02:38.

Around this time, LCPD Officer Montoya joined Officer Aguilera at Mr. Jimenez’s
driver-side window. See Tr. at 22-23; see also Gov. Ex. 1 at 03:30-03:50. Officer Montoya was
outfitted in his patrol uniform with his weapon holstered, and he did not activate his vehicle’s
emergency lights or sirens on the scene. See Tr. at 23. Officer Montoya then asked Mr. Jimenez
to exit the vehicle. See Tr. at 24; see also Gov. Ex. 1 at 03:58. In quick succession, shortly
thereafter, Officer Aguilera also asked Mr. Jimenez to step out of the vehicle. See Gov. Ex. 1 at
02:38-03:52. Officer Montoya then stated that if Mr. Jimenez did not comply, they would
forcefully remove him from the driver’s seat. See Tr. at 24. In response, Mr. Jimenez exited the
vehicle and put his hands in his pockets. See Tr. at 24. The officers promptly handcuffed him.
See Tr. at 24; see also Gov. Ex. 1 at 04:00-05:32.

Once he was handcuffed, the officers escorted Mr. Jimenez to Officer Montoya’s patrol
unit. See Tr. at 26. Around this time, a woman identified as “Lulu” exited her apartment and

requested to move the vehicle. See Gov. Ex. 1 at 05:30-08:00. The officers declined to let her
move Mr. Jimenez’s car. See id. Shortly thereafter, the officers conducted a pat-down search on
Mr. Jimenez and placed him in Officer Montoya’s patrol unit. See id; see also Tr. at 27.

Within five minutes of being placed in the patrol unit, Officer Aguilera observed that Mr.
Jimenez dispersed a white substance on his seat and on the floorboard directly in front of him.
See Tr. at 27. The substance also appeared on Mr. Jimenez’s lap, pants, and hands. See Tr. at
27. Asa result, the officers moved Mr. Jimenez to Officer Aguilera’s patrol unit to preserve the
spilled substance in Officer Montoya’s vehicle. See Tr. at 28. From his training and experience,
Officer Aguilera recognized the substance as consistent with methamphetamine. See Tr. at 28.

Officer Aguilera then received notice from dispatch that Mr. Jimenez had an active
warrant for his arrest for concealing identity issued by municipal court. See Tr. at 29.
Consequently, Officer Aguilera placed Mr. Jimenez under arrest and executed the warrant. See
Tr. at 29. The officers then searched Mr. Jimenez’s vehicle. See Tr. at 31. During the search,
the officers located methamphetamine, a firearm, and ammunition. See Tr. at 31. Mr. Jimenez
was subsequently charged in this case for the items recovered from his vehicle. See (Doc. 18).

II. Standard

For evidence to be suppressed, the defendant must first demonstrate that his Fourth
Amendment rights have been violated. United States v. Torres-Castro, 470 F.3d 992, 999 (10th
Cir. 2006). After the defendant demonstrates that the Fourth Amendment was implicated, “the
government has the burden of proving its warrantless actions were justified.” United States v.
Goebel, 959 F.3d 1259, 1265 (10th Cir. 2020); see also United States v. Torres, 987 F.3d 893, at
901 (10th Cir. 2021) (citing United States v. Ybarra Cruz, 982 F.3d 1284, 1291 (10th Cir. 2020))
(clarifying district court’s standard of review for motion to suppress). If a warrantless search and

seizure are unjustified, the government must “prove that the evidence sought to be suppressed is
not ‘fruit of the poisonous tree,’ either by demonstrating the evidence would have been
inevitably discovered, was discovered through independent means, or was so attenuated from the
illegality as to dissipate the taint of the unlawful conduct.” United States v. Nava-Ramirez, 210
F.3d 1128, 1131 (10th Cir. 2000).

In deciding a motion to suppress, “the district court must assess the credibility of
witnesses and determine the weight to give to the evidence presented....”” Goebel, 959 F.3d at
1265. When making factual findings on a motion to suppress, the Court “evenhandedly”
considers the evidence. Torres, 987 F.3d at 899 (citing United States v. Finefrock, 668 F.2d
1168, 1171 (10th Cir. 1982)). Any “inferences the district court draws from that evidence and
testimony are entirely within its discretion.”. Goebel, 959 F.3d at 1265 (citing United States v.
Andrus, 483 F.3d 711, 716 (10th Cir. 2007); United States v. Kimoana, 383 F.3d 1215, 1220
(10th Cir. 2004)).

III. Discussion

Mr. Jimenez makes two arguments in support of his Motion. (Doc. 23). First, he
contends that Officer Aguilera lacked reasonable suspicion to approach his car and, thus, he was
illegally seized. Jd. at 3-9. Second, Mr. Jimenez asserts that Officer Aguilera’s subsequent
search of his vehicle was unjustified, both in the absence of probable cause and as an alleged
“inventory search.” Jd. at 9-15. For each of these reasons, Mr. Jimenez requests that the Court
grant his Motion and suppress the contraband discovered in his vehicle. Jd. at 15.

In response, the United States asserts that Officer Aguilera possessed reasonable
suspicion to initially detain Mr. Jimenez pending further investigation of the circumstances.
(Doc. 24) at 4-9. Next, the United States argues that the warrantless search of Mr. Jimenez’s

vehicle was justified both under the automobile and the inventory exceptions. Jd. at 9-15. Asa
result, the United States requests that the Court deny Mr. Jimenez’s Motion to Suppress. Jd. at
15.
A. Time of Seizure

The first step in ascertaining whether law enforcement violated an individual’s Fourth
Amendment right to be free from unreasonable seizure is to assess the time of seizure. A seizure
occurs “when the officer, by means of physical force or show of authority, has in some way
restrained the liberty of a citizen[.]” United States v. Hernandez, 847 F.3d 1257, 1263 (10th Cir.
2017) (quoting Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968)). To determine whether an individual
has been seized, courts consider “whether, taking into account all of the circumstances
surrounding the encounter, the police conduct would ‘have communicated to a reasonable person
that he was not at liberty to ignore the police presence and go about his business.” Jd. (quoting
Florida v. Bostick, 501 U.S. 429, 437 (1991)).

The Tenth Circuit has endorsed the position that officers are allowed “to make inquiries
so long as they don’t throw their official weight around unduly.” Jd. at 1264 (quoting United
States v. Tavolacci, 895 F.2d 1423, 1425 (D.C. Cir. 1990)). As a result, “a seizure does not
occur simply because a police officer approaches an individual and asks a few questions.”
United States v. Lopez, 443 F.3d 1280, 1283 (10th Cir. 2006) (quoting Bostick, 501 U.S. at 434).
Nonetheless, the analysis is fluid, in that “the nature of the police-citizen encounter can change—
what may begin as a consensual encounter may change to an investigative detention if the police
conduct changes and vice versa.” Jd. at 1284 (quoting United States v. Zapata, 997 F.2d 751,
756 n.3 (10th Cir. 1993)).

In California v. Hodari D., the United States Supreme Court considered whether “a

seizure occurs even though the subject does not yield.” 499 U.S. 621, 626 (1991). Justice
Scalia, writing for the Court, concluded that “it does not.” Jd. In reaching this conclusion,
Justice Scalia explained that even though the officer displayed “a show of authority,” the
defendant’s non-compliance meant that “che was not seized until he was tackled.” Jd. at 629.
More recently, the Supreme Court clarified that “a police officer may make a seizure by a show
of authority and without the use of physical force, but there is no seizure without actual
submission; otherwise, there is at most an attempted seizure.” Brendlin v. California, 551 U.S.
249, 254 (2007).

In 2014, the Tenth Circuit applied both Hodari D. and Brendlin in reviewing a challenge
to a defendant’s motion to suppress physical evidence. See United States v. Mosley, 743 F.3d
1317 (10th Cir. 2014). The Tenth Circuit synthesized the Supreme Court’s rulings, explaining
that “when an officer does not apply physical force to restrain a suspect, a Fourth Amendment
seizure occurs only if (a) the officer shows his authority; and (b) the citizen submits to the
assertion of authority.” Jd. at 1325; see also United States v. Salazar, 609 F.3d 1059, 1064 (10th
Cir. 2010) (explaining that “under Hodari D., a suspect who is not physically restrained is seized
under the Fourth Amendment when an officer shows his authority and the suspect submits to that
authority”).

The Tenth Circuit continued to explain that “[iJn determining whether particular conduct
constitutes submission to authority, we must examine the totality of the circumstances—the
whole picture.” Mosley, 743 F.3d at 1325. “Submission under Hodari D. requires, at minimum,
that a suspect manifest compliance with police orders.” Jd. at 1326. In reaching this
determination, the court considers “whether a citizen has submitted to authority by examining the

view of a reasonable law enforcement officer under the circumstances.” Id.
Here, Mr. Jimenez asserts that he was seized when Officer Aguilera parked his patrol unit
on the scene and approached his vehicle. (Doc. 23) at 5. However, the Supreme Court has
cautioned that “a seizure does not occur simply because a police officer approaches an individual
and asks a few questions.” Bostick, 501 U.S. at 434. Most notably, the circumstances do not
evidence that Officer Aguilera’s arrival on the scene would render a reasonable person to believe
they were not free to leave. See Lopez, 443 F.3d at 1283 (explaining that “analysis of the seizure
issue focuses on assessing the encounter from the perspective of a reasonable person in
[defendant’s] position’’).

Indeed, Officer Aguilera parked several yards behind Mr. Jimenez, did not activate his
lights or sirens, and approached Mr. Jimenez on foot, with his weapon holstered. Moreover,
Officer Aguilera’s patrol unit was parked in an adjacent parking lot, separated by a barrier that
prevented vehicle traffic between where he was parked and where Mr. Jimenez was located.
These facts illustrate a non-threatening encounter. See Hernandez, 847 F.3d at 1264 (finding
that pulling alongside pedestrian “in [] police cruiser” and “asking him questions ... was not a
seizure”). Simply stated, Officer Aguilera was permitted to park his patrol unit several yards
behind the idling vehicle and approach on foot to investigate the circumstances without running
afoul of the Fourth Amendment.

In support of his position to the contrary, Mr. Jimenez cites caselaw involving routine
vehicle traffic stops. See (Doc. 23) at 7 (citing inter alia United States v. McSwain, 29 F.3d 558,
559-60 (10th Cir. 1994) (analyzing reasonable suspicion to continue detention during traffic
stop) and United States v. Trestyn, 646 F.3d 732, 741-42 (10th Cir. 2011) (applying
“investigative detention” standard to “routine traffic stop’”)). These cases are inapposite to the

present circumstances, however, because when an officer initiates a traffic stop by activating his
emergency equipment, a seizure has already occurred for purposes of the Fourth Amendment.
See Trestyn, 646 F.3d at 742. Thus, traffic stops, from their inception, require reasonable
suspicion to support the officer’s conduct. Conversely, here, Officer Aguilera approached Mr.
Jimenez on foot to inquire about his presence in the area, an approach that lacks the authoritative
effect of activating emergency equipment. Cf McSwain, 29 F.3d at 562 n.1 (explaining that “no
consensual encounter” occurs when officer “pulled over” suspect’s vehicle “and began asking
him questions and requesting his documentation, indicating ‘to a reasonable person that he was
not at liberty to ignore the police presence and go about his business”). As a result, the Court
declines to accept Mr. Jimenez’s position that he was seized when Officer Aguilera appeared
beside his vehicle to inquire about his presence in the parking lot.

On the contrary, Mr. Jimenez’s conduct fits squarely within the circumstances
contemplated by Hodari D. and its progeny. Under Hodari D., a seizure in the absence of
physical force occurs only after the individual submits to the officer’s show of authority. See
Mosley, 743 F.3d at 1325 (applying Hodari D. in Tenth Circuit). Officer Aguilera, and later,
Officer Montoya, requested Mr. Jimenez exit his vehicle a total of five times. On the sixth
request, after Officer Montoya stated that he would use force to facilitate his removal, Mr.
Jimenez stepped out of the vehicle. Thus, applying Hodari D., Mr. Jimenez was seized when he
acquiesced to the officers’ show of authority and exited his vehicle.

B. Reasonable Suspicion Calculus

Next, having ascertained the time of Mr. Jimenez’s seizure, the Court examines whether
Officer Aguilera possessed reasonable suspicion to justify the seizure. The reasonable suspicion
calculus is assessed through a two-step framework. First, “the stop must be ‘justified at its

inception’” and, second, “the resulting detention must be reasonably related in scope to the

10
circumstances that justified the stop in the first place.” United States v. Pena-Montes, 589 F.3d
1048, 1052 (10th Cir. 2009).

Under the first requirement, the stop is justified when an officer “has a particularized and
objective basis for suspecting the particular person stopped of criminal activity.” Kansas v.
Glover, 140 S. Ct. 1183, 1187 (2020). While “a mere ‘hunch’ does not create reasonable
suspicion, the level of suspicion the standard requires is considerably less than proof of
wrongdoing by a preponderance of the evidence, and obviously less than is necessary for
probable cause.” Jd. (quoting Navarette v. California, 572 U.S. 393, 397 (2014)). The standard
“depends on the factual and practical considerations of everyday life on which reasonable and
prudent men, not legal technicians, act.” Jd. at 1188 (quoting Navarette, 572 U.S. at 402). An
officer, therefore, is permitted to “make commonsense judgments and inferences about human
behavior.” Id.

Among other things, an officer can consider the characteristics “of the location,” and “the
fact that conduct occurs in an area known for criminal activity.” United States v. McHugh, 639
F.3d 1250, 1258 (10th Cir. 2011). In addition, “the fact that an incident occurred late at night or
early in the morning is relevant to the Terry analysis.” Jd. at 1257. The reasonable suspicion
calculus can also rely, in part, on a suspect’s failure to comply with an officer’s request to
acquiesce. See Salazar, 609 F.3d at 1068-69 (weighing defendant’s failure to immediately yield
to law enforcement in reasonable suspicion calculus).

Under the second requirement, the Court considers “whether the precautionary steps
taken by an officer were reasonable” utilizing an objective standard—“would the facts available
to the officer at the moment of the seizure warrant a man of reasonable caution in the belief that

the action taken was appropriate.” Mosley, 743 F.3d at 1329. Indeed, “under certain

11
circumstances, the steps officers may permissibly take to protect their safety include drawing
their weapons, placing a suspect in handcuffs, or forcing a suspect to the ground.” Jd. The
detention must “last no longer than is necessary to effectuate the purpose” of the investigation.
United States v. Moore, 795 F.3d 1224, 1228 (10th Cir. 2015).

Here, Officer Aguilera knew the area where Mr. Jimenez was parked had a high rate of
criminal activity, including reports of automobile burglaries. In addition, Mr. Jimenez’s vehicle
was parked in the middle of the parking lot, not in a delineated parking space, with the engine
running. Dispatch communicated to Officer Aguilera that the vehicle was in this position for
over thirty minutes, around 10:30 at night. From Officer Aguilera’s training and experience, Mr.
Jimenez’s vehicle satisfied the description of a get-away car, to facilitate quick flight from the
scene of acrime. As Officer Aguilera tried to investigate, Mr. Jimenez’s subsequent conduct
compounded his suspicions—as he continued to talk on his cellphone, refused to exit the vehicle,
hesitated before giving his ID, and rolled up his window.

Most significantly, Officer Aguilera immediately identified a white crystal-like substance
in Mr. Jimenez’s hand as he approached the car. In addition, as soon as Mr. Jimenez spotted
Officer Aguilera, he concealed the bag in his vehicle, raising suspicion about whether the bag’s
contents were innocuous.

To combat the value of this evidence, Mr. Jimenez suggests that Officer Aguilera’s
testimony that he viewed the bag when he first arrived at Mr. Jimenez’s window was incredible.
The Court disagrees. Indeed, the video evidence clearly corroborates Officer Aguilera’s
testimony. The bag is visible on the lapel camera footage before Officer Aguilera arrives at the
vehicle and for nearly five seconds as he shines his flashlight on the driver-side door. The video

also captures Officer Aguilera later advising Officer Montoya, while still on the scene, that he

12
identified a bag of what he suspected was methamphetamine in Mr. Jimenez’s hand upon arrival.
The Court, therefore, finds Officer Aguilera’s testimony credible.

Mr. Jimenez further contends that because the caller reported to police dispatch that a
white car was idling in the parking lot, and his car was silver, Officer Aguilera lacked reasonable
suspicion to approach his vehicle. This argument is defeated by the Court’s conclusion that
Officer Aguilera’s initial approach to Mr. Jimenez’s vehicle did not implicate the Fourth
Amendment and, as a result, he did not need reasonable suspicion to justify the encounter. On
the contrary, reasonable suspicion was only required when Mr. Jimenez was detained after he
submitted to the officers’ demands. Accordingly, Mr. Jimenez’s argument contesting the facts
that supported Officer Aguilera’s initial presence on the scene is discredited by the subsequent
suspicious circumstances that justified his detention.

In sum, the time of night, the high-crime area, the vehicle’s consistency with a get-away
car, the bag of suspected narcotics in plain view, Mr. Jimenez’s prompt concealment of the bag,
and his subsequent behavior support the premise that Officer Aguilera possessed reasonable
suspicion to briefly detain Mr. Jimenez to investigate. Thus, the totality of the circumstances
illustrate that his brief detention was reasonable under the Fourth Amendment. Consequently,
the first step of the reasonable suspicion calculus is readily satisfied.

Next, the Court examines whether the scope of force used to detain Mr. Jimenez was
reasonable under the circumstances. After Mr. Jimenez exited the vehicle, he was handcuffed
and escorted to the police cruiser. Mr. Jimenez’s detention in the police cruiser was supported
by his refusal to submit to police commands and his attempted concealment of evidence while
seated in his own vehicle. Importantly, the entirety of his investigative detention lasted less than

ten minutes before Officer Aguilera confirmed the existence of outstanding arrest warrants. The

13
Court concludes that both the length and the manner of Mr. Jimenez’s detention were supported
by officer safety reasons and the preservation of evidence. Accordingly, each component of the
two-part inquiry in considering reasonable suspicion supports Mr. Jimenez’s brief investigative
detention. The Court, therefore, is satisfied that Mr. Jimenez’s seizure was constitutional.

C. The Vehicle Search

Lastly, the Court considers the constitutionality of law enforcement’s search of Mr.
Jimenez’s vehicle. Probable cause to search a vehicle exists “if, under the totality of the
circumstances, there is a fair probability that the car contains contraband or evidence.” United
States v. Hawley, 660 Fed. Appx. 702, 707 (10th Cir. 2016) (citing Florida v. Harris, 133 S. Ct.
1050, 1055 (2013)). Once an officer possesses probable cause to search, “the officer is
empowered to search the entire vehicle[.]” Moore, 795 F.3d at 1231.

The existence of probable cause supporting the search of a vehicle is commonly referred
to as the “automobile exception.” See United States v. Chavez, 534 F.3d 1338, 1345 (10th Cir.
2008) (explaining that “‘automobile exception’ to the warrant requirement permits law
enforcement officers who have ‘probable cause to believe a car contains contraband to search the
car without first obtaining a search warrant’” (internal citation omitted)). The rationale “for the
automobile exception is based on both the inherent mobility of cars (as it often impracticable to
obtain a warrant before a car can be driven away) and the fact that there is a reduced expectation
of privacy with motor vehicles.” United States v. Beckstead, 500 F.3d 1154, 1165 (10th Cir.
2007).

Here, Officer Aguilera had probable cause to suspect that evidence of criminal activity
was being concealed in Mr. Jimenez’s vehicle. After he witnessed Mr. Jimenez holding the bag

of suspected methamphetamine, the lapel camera footage depicts Mr. Jimenez concealing the bag

14
between the driver’s seat and the center console. Officer Aguilera, therefore, was justified in
concluding there was a fair probability that the vehicle contained evidence of contraband.

In combatting this conclusion, Mr. Jimenez proffers two arguments. First, at the hearing,
counsel asserted that the methamphetamine discovered in Officer Montoya’s police cruiser
should have dispelled any suspicion that methamphetamine was concealed in Mr. Jimenez’s car.
Thus, Mr. Jimenez contends, there was no further reason to search his vehicle once the
methamphetamine was revealed in Officer Montoya’s cruiser.

On the contrary, the Court finds the methamphetamine dispersed in the patrol unit
corroborated Officer Aguilera’s suspicion that what he saw in Mr. Jimenez’s hand was narcotics,
rather than detracted from it. Indeed, after he saw the methamphetamine in the police cruiser,
Officer Aguilera was further justified in believing there was a fair probability that evidence of
contraband would be discovered in Mr. Jimenez’s vehicle. If Officer Aguilera harbored any
doubts about what he saw, Mr. Jimenez’s subsequent behavior confirmed that he was trying to
conceal evidence. Consequently, the Court rejects Mr. Jimenez’s argument that the
methamphetamine in Officer Montoya’s police cruiser dispelled probable cause to search his car.

Next, Mr. Jimenez asserts that the search of his vehicle was invalid under the inventory
exception. (Doc. 23) at 9. However, justification for an inventory search to tow the vehicle is
only necessary in the absence of probable cause. Resultingly, because Officer Aguilera’s search
of the vehicle was supported by probable cause, the Court need not consider whether an
inventory search incident to impounding the vehicle renders the conduct constitutional.
Moreover, even if the Court did consider the constitutionality of the search under the inventory
exception, an officer’s “subjective intent alone ... does not make otherwise lawful conduct

illegal or unconstitutional.” Whren v. United States, 517 U.S. 806, 813 (1996). The Court,

15
therefore, denies Mr. Jimenez’s request to find the inventory search was a pretextual excuse to
inspect the vehicle for evidence of contraband. Accord id. (explaining that “officer’s motive
[does not] invalidate[] objectively justifiable behavior under the Fourth Amendment”). Instead,
the Court concludes the search was supported by a fair probability that evidence of contraband
would be uncovered.

IV. Conclusion

In conclusion, Officer Aguilera possessed reasonable suspicion to facilitate the
investigatory detention when he approached Mr. Jimenez’s vehicle and saw the bag of suspected
methamphetamine. Accordingly, Officer Aguilera possessed the requisite constitutional
prerequisite to briefly detain Mr. Jimenez immediately upon approaching his vehicle. Mr.
Jimenez’s subsequent conduct, and the circumstances surrounding the vehicle in the parking lot,
further corroborated Officer Aguilera’s suspicions. Moreover, under Hodari D., Mr. Jimenez
was seized when he acquiesced to law enforcement’s commands to exit the vehicle. Thus,
Officer Aguilera possessed reasonable suspicion to facilitate Mr. Jimenez’s detention before he
was seized, satisfying the commands of the Fourth Amendment.

Finally, Officer Aguilera possessed probable cause to search Mr. Jimenez’s vehicle.
Most notably, there was a fair probability that Mr. Jimenez hid the bag of suspected narcotics
between the driver’s seat and the center console when he noticed Officer Aguilera. In addition,
the officers were aware that Mr. Jimenez dispersed methamphetamine in the police cruiser when
they began their search. After possessing probable cause to facilitate the search, the officers
were not required to comply with the inventory search exception before searching Mr. Jimenez’s
vehicle. Thus, with probable cause to search and reasonable suspicion to initially detain Mr.

Jimenez, his Motion to Suppress is properly denied.

16
The Motion to Suppress Evidence (Doc. 23) is denied.

IT IS SO ORDERED.

 

17
